Dismissed and Memorandum Opinion filed November 30, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00141-CV

                       WLSC INCOPRO, LLC, Appellant

                                         V.
                ADMIRAL INSURANCE COMPANY, Appellee

                    On Appeal from the 152nd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-24459

                          MEMORANDUM OPINION

      This appeal is from a judgment signed March 9, 2020. On October 21, 2021,
this court issued an order striking appellant’s brief for failing to comply with the
Texas Rules of Appellate Procedure. We notified appellant that failure to file a
compliant brief within 10 days of our order would result in dismissal of its appeal
for want of prosecution. See Tex. R. App. P. 42.3(b), (c). Appellant has failed to
file a brief or other response. We dismiss the appeal.

                                   PER CURIAM

Panel consists of Justices Jewell, Spain, and Wilson.